 1

 2

 3

 4

 5

 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11

12   RAYMOND C. WATKINS,                               Case No. 1:18-cv-01411-DAD-BAM
13                      Plaintiff                      FINDINGS AND RECOMMENDATIONS
                                                       REGARDING DISMISSAL OF ACTION,
14          v.                                         WITH PREJUDICE, FOR FAILURE TO
                                                       STATE A CLAIM, FAILURE TO OBEY A
15   HIGH ROLLER INCORPORATED, et al.,                 COURT ORDER, AND FAILURE TO
                                                       PROSECUTE
16                      Defendants.
                                                       (Doc. No. 5)
17
                                                       FOURTEEN (14) DAY DEADLINE
18

19          I.      Background

20          Plaintiff Raymond C. Watkins (“Plaintiff”) is proceeding pro se and in forma pauperis in

21   this employment discrimination action against High Roller Incorporated and Burger King

22   Restaurant. (Doc. No. 1.)

23          On January 17, 2019, the Court screened Plaintiff’s complaint and granted him leave to

24   amend within thirty days after service. (Doc. No. 5.) Plaintiff was expressly warned that if he

25   failed to file an amended complaint in compliance with the Court’s order, the Court would

26   recommend dismissal of this action, with prejudice, for failure to obey a court order and for

27   failure to state a claim. (Id.) The deadline for Plaintiff to file his amended complaint has passed,

28   and he has not complied with the Court’s order.
                                                       1
 1   II.    Discussion

 2          Local Rule 110 provides that “[f]ailure . . . of a party to comply with these Rules or with

 3   any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .

 4   within the inherent power of the Court.” District courts have the inherent power to control their

 5   dockets and “[i]n the exercise of that power they may impose sanctions including, where

 6   appropriate, . . . dismissal.” Thompson v. Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986). A

 7   court may dismiss an action, with prejudice, based on a party’s failure to prosecute an action,

 8   failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46

 9   F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

10   963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

11   amendment of complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987)

12   (dismissal for failure to comply with court order).

13          In determining whether to dismiss an action, the Court must consider several factors: (1)

14   the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its

15   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of

16   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779

17   F.2d 1421, 1423 (9th Cir. 1986); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).

18          Here, the action has been pending since October 2018 and Plaintiff’s amended complaint

19   is overdue. The Court cannot hold this case in abeyance awaiting compliance by Plaintiff. Thus,

20   the Court finds that both the first and second factors weigh in favor of dismissal.
21          The third factor, risk of prejudice to defendant, also weighs in favor of dismissal, since a

22   presumption of injury arises from the occurrence of unreasonable delay in prosecuting an action.

23   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor usually weighs

24   against dismissal because public policy favors disposition on the merits. Pagtalunan v. Galaza,

25   291 F.3d 639, 643 (9th Cir. 2002). However, “this factor lends little support to a party whose

26   responsibility it is to move a case toward disposition on the merits but whose conduct impedes
27   progress in that direction,” which is the case here. In re Phenylpropanolamine (PPA) Prods.

28   Liab. Litig., 460 F.3d 1217, 1228 (9th Cir. 2006) (citation omitted).
                                                      2
 1          Finally, the court’s warning to a party that failure to obey the court’s order will result in

 2   dismissal satisfies the “considerations of the alternatives” requirement. Ferdik, 963 F.2d at 1262;

 3   Malone, 833 at 132–33; Henderson, 779 F.2d at 1424. The Court’s January 17, 2019 order

 4   expressly warned Plaintiff that his failure to comply with the Court’s order would result in a

 5   recommendation for dismissal of this action. (Doc. No. 5 at 6.) Thus, Plaintiff had adequate

 6   warning that dismissal could result from his noncompliance.

 7          Additionally, at this stage in the proceedings there is little available to the Court which

 8   would constitute a satisfactory lesser sanction while protecting the Court from further

 9   unnecessary expenditure of its scarce resources. Plaintiff is proceeding in forma pauperis in this

10   action, making monetary sanctions of little use, and the preclusion of evidence or witnesses is

11   likely to have no effect given that Plaintiff has ceased litigating his case.

12          III.    Conclusion and Recommendations

13          Accordingly, it is HEREBY RECOMMENDED that this action be dismissed, with

14   prejudice, for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2), failure to obey the

15   Court’s January 17, 2019 order (Doc. No. 5), and for Plaintiff’s failure to prosecute this action.

16          These Findings and Recommendations will be submitted to the United States District

17   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

18   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

19   file written objections with the Court.       The document should be captioned “Objections to

20   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
21   objections within the specified time may result in the waiver of the “right to challenge the

22   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

23   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
24

25      Dated:     February 27, 2019                            /s/ Barbara    A. McAuliffe          _
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        3
